Bloodwortii, J.
Plaintiff in' error was charged with forgery. The special presentment alleged that the accused did procure Jack Bowles to utter and publish as true an order for goods, in part as follows: “City purchasing order. Date 7-19-23. Kindly deliver to bearer and charge to our account 2 No. 3 snubbers 2 No. 4 snubbers for Hudson 1917. Walker. Notice: Invoice or memo, bill showing price charged must accompany goods,” well knowing at the time he so procured Jack Bowles to pass it as true that it had been wrongfully, falsely, and fraudulently forged as herein-before set forth. As against a motion in arrest of judgment, on the ground that the special presentment failed to allege that the “snubbers” were of any value, under the ruling in Battle v. State, 122 Ga. 575 (50 S. E. 342), this order sufficiently indicated that they were of value. The facts of this case differentiate it from that 'of Johnson v. State, 109 Ga. 268 (34 S. E. 573), relied on by plaintiff in error.

Judgment affirmed.

Broyles,' G. J., and Luke, J., concur.